Citation Nr: 0602472	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  04-01 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than March 26, 2003, 
for the award of service connection for Ménière's disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) had verified active service from 
August 1946 to January 1948; he also reports active service 
from September 1950 to January 1952.  
This case comes before the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision issued by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In June 2004, the Board denied the veteran's claim for an 
effective date prior to March 26, 2003 for the award of 
service connection.  The veteran appealed the decision to The 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") and in a September 2005 Order, 
the Court vacated the Board decision and remanded the claim 
to the Board for further action consistent with the Order.  

In his February 2005 statement before the Court, the veteran 
argued that, in January 1949, the RO should have obtained a 
medical opinion regarding the etiology of his disorder before 
denying his claim.  The Board construes this statement as a 
claim of clear and unmistakable error in a prior RO decision.  
The matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's original claim for service connection for 
right ear defective hearing was denied in a January 25, 1949 
rating decision, and the veteran was informed of the denial 
and his appeal rights in a January 27, 1949 letter.  

3. The veteran did not appeal the 1949 decision, or file 
another claim pertaining to Ménière's disease or hearing 
impairment until March 26, 2003, when he filed a claim 
seeking service connection for "loss of hearing and balance." 

4.  Additional service medical records received after the 
1949 rating decision did not pertain to hearing impairment.  

5.  There is no evidence that additional service medical 
records pertaining to hearing impairment and not previously 
considered were received after the 1949 decision.  

6.  There is no evidence of any communication from the 
veteran between January 1949 and March 2003.

7.  A September 2003 rating decision granted service 
connection for Ménière's disease and assigned an effective 
date of March 26, 2003 therefor.  


CONCLUSIONS OF LAW

1. The January 1949 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104(a) and 3.160(d) 
(2005).  

2.  The effective date for service connection for Ménière's 
disease is March 26, 2003.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.156, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was initially denied service connection for right 
ear defective hearing in a January 25, 1949 rating decision.  
The veteran was informed of the denial and his appeal rights 
in a January 27, 1949 letter.  The veteran did not appeal the 
1949 decision.  There is no evidence of any communication 
from the veteran indicating disagreement with the 1949 
decision.  

Further, the Board notes that the record is devoid of any 
evidence of another claim pertaining to Ménière's disease or 
hearing impairment until March 26, 2003, when the veteran 
filed a claim seeking service connection for "loss of hearing 
and balance."  A September 2003 rating decision granted 
service connection for Ménière's disease and assigned an 
effective date of March 26, 2003.  The veteran disagreed with 
the effective date and perfected an appeal to the Board.  

In this appeal, the veteran apparently maintains that even 
though there was no diagnosis of Ménière's disease before 
1949, his hearing problem had its onset as early as in 1947 
(as evidenced by in-service treatment for hearing problems) 
and that in-service hearing problem was an early symptom of 
current Ménière's disease diagnosed after service.  In 
addition, he argues that a service medical record, 
specifically a June 1947 clinical note, was not of record 
when the RO denied his claim in January 1949, and that it was 
subsequently associated with the claims file.  He avers that 
this constituted new and material evidence sufficient to 
reopen his claim, and that the RO should have done so and 
granted the benefit sought.  Further he maintains that the 
effective date for the purposes of disability compensation 
based upon Ménière's disease should be set in 1949.   

The appeal has been returned to the Board by the Court 
specifically for discussion of whether 38 C.F.R. § 3.156(c) 
and 3.400(q)(2) provide a basis for assignment of an earlier 
effective date for service connection in this instance.  
Typically, when a claim is reopened and allowed after a prior 
denial by the RO, the effective date of an award is the date 
of the reopened claim.  However, an exception is provided by 
38 C.F.R. § 3.156(c) and 3.400(q)(2).  Under 38 C.F.R. § 
3.156(c) where new and material evidence consists of a 
supplemental report from the service department, or 
additional service medical records, received before or after 
the decision has become final, the former decision will be 
reconsidered by the adjudicating agency of original 
jurisdiction, in this case, the RO.  This comprehends 
official service department records which presumably have 
been misplaced and subsequently have been located and 
forwarded to the VA.  Also included are corrections by the 
service department of former errors of commission or omission 
in the preparation of the prior report or reports and 
identified as such.  The retroactive evaluation of disability 
resulting from disease or injury subsequently service 
connected on the basis of the new evidence from the service 
department must be supported adequately by medical evidence.  
Where such records clearly support the assignment of a 
specific rating over a part or the entire period of time 
involved, a retroactive evaluation will be assigned 
accordingly except as it may be affected by the filing date 
of the original claim.  38 CFR § 3.156(c).  Section 
3.400(q)(2), provides that the effective date of award based 
on new and material evidence consisting of service department 
records is to agree with evaluation (since it is considered 
that these records were lost or mislaid) or date of receipt 
of claim on which prior evaluation was made, whichever is 
later, subject to rules on original claims filed within one 
year after separation from service.  

In this case, the service department records at issue were 
never lost or mislaid; rather, they existed at the time of 
the initial denial and were secured by the RO for 
consideration.  This is evidenced by the Request for 
Information submitted by the RO in January 1949 and the 
receipt of the service medical records on January 20 or 21, 
1949, prior to the issuance of the denial.  The records 
included the June 1947 treatment at a hospital in Korea 
including the June 2, 1947 finding of hearing loss.  

The veteran has argued that when he was informed of the 
denial the RO stated that if additional records were 
received, he would be informed.  The January 1949 letter did 
inform him that if additional records are received, 
warranting a change, he would be informed.  The record does 
show that the RO received additional service medical records 
after the January 1949 rating decision.  One record consisted 
of a report of separation examination dated in October 1951 
and received by the RO in that same month.  The report does 
not, however, refer to hearing loss disability or 
abnormalities of the ears.  An additional service medical 
record was also received by the RO in October 1960, but this 
consists of one slip of paper, dated September 14, 1946, 
containing a notation of a sore lip.  As the award of service 
connection for Ménière's disease was not based on these 
records, the Board concludes that the provisions of 38 C.F.R. 
§§  3.156(c) and 3.400(q)(2) do not provide a basis for the 
assignment of an earlier effective date for service 
connection.  

Additionally, as noted above, the record contains no evidence 
of communication from the veteran indicating disagreement 
with the 1949 denial of his right ear defective hearing 
claim.  Nor has the veteran argued that he did not receive 
notification of the denial.  A finally adjudicated claim is 
one that has become final by the expiration of one year after 
the date of notice of a disallowance.  38 C.F.R. § 3.160(d).  
A previous determination which is final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error. 38 C.F.R. § 3.105(a).  Therefore, under the facts of 
this case, the 1949 rating decision, effectively, is a final 
and binding determination as to the conclusion based on the 
evidence on file at the time.  Thus, as the March 2003 claim 
is alleged to be based upon Ménière's disease that had its 
onset in service in the form of right ear hearing impairment, 
the March 2003 claim is a claim to reopen.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.400 (2005).  Unless specifically provided 
otherwise, the effective date of an award based on a claim 
reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date for the purposes of 
compensation for these types of claims "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.

March 26, 2003 is the date of receipt of the veteran's 
Ménière's disease claim.  There is no evidence in the file, 
or any allegation from the veteran, that a claim - formal or 
informal - pertaining to hearing problems was filed between 
the denial in January 1949 and the March 2003 claim.  
Although the veteran may have suffered from hearing 
impairment for either or both ears since active duty, and the 
evidence of record to date shows medical assessment of 
Ménière's disease more than two decades ago, the effective 
date for service connection based on a claim to reopen cannot 
be the date of receipt of any claim which was previously and 
finally denied.  Nor can such a date be based upon the date 
of earliest medical determination of manifestation of a 
disorder or disease which was previously and finally denied.  
See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) 
(holding that "the effective date of an award of service 
connection is not based on the date of the earliest medical 
evidence demonstrating a causal connection, but on the date 
that the application upon which service connection was 
eventually awarded was filed with VA.").  See also Washington 
v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the 
appellant had previously submitted claim applications, which 
had been denied, is not relevant to the assignment of an 
effective date based on a current application."); Wright v. 
Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an 
application that had been previously denied could not 
preserve an effective date for a later grant of benefits 
based on a new application).  As such, there is no basis to 
assign an effective date earlier than March 26, 2003.  

In light of the foregoing, the preponderance of the evidence 
is against the claim. Therefore, 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 
(1990) (resolution of reasonable doubt in the veteran's 
favor) are not for application here.  

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the issue of entitlement to an earlier 
effective date for the award of service connection arose in 
the notice of disagreement with the grant of service 
connection.  The Board notes that VAOPGCPREC 8-2003 held 
that, if, in response to notice of its decision on a claim 
for which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  The RO had provided the appellant with 
notice of the VCAA in April 2003 when the veteran requested 
to reopen his claim for service connection.  The Board is 
bound by the General Counsel's opinion.  38 U.S.C.A. § 
7104(c) (West 2002).  In addition, in January 2004, the RO 
sent the veteran a notice letter specifically addressing the 
earlier effective date issue.  Accordingly, VA's duty to 
notify the veteran has been met.

The Board also finds that all necessary development has been 
accomplished.  The veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review is without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

An effective date earlier than March 26, 2003 is denied for 
the grant of service connection for Ménière's disease.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


